DETAILED ACTION
The present application has been made of the record and currently claims 1-16 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The abstract of the disclosure is objected to because it contains more than one paragraph.  See MPEP § 608.01(b).

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: Axis (30).  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 4, 13 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regards to claims 2 and 15:
Claim 2 recites the limitation "the outer leg" in lines 4-5;
Claim 15 recites the limitation "the inner sleeve" in lines 4-5 and it is unclear if the “inner sleeve” is being referred to either the connector (19) because it appears the connector with a seal (18) on its outer surface can be pushed to the flange collar portion or “an inner sleeve” from claim 13. 
There is insufficient antecedent basis for this limitation in the claim.

In regards to claim 4: 
Claim 4 recites the phrase "preferably" which renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).

In regards to claim 13:

In line 6, “it” is unclear to the examiner if “it” is referring to an inner sleeve or the piper connection adapter because the inner sleeve could be “fixed” in the pipe connection adapter or the pipe connection adapter could be “fixed” due to the inner sleeve.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 3-16 are rejected under 35 U.S.C. 103 as being unpatentable over Shannon (WO-2014085867) in view of Hawle (DE-202016106327-U1).
In regards to claim 1, Shannon discloses:
A pipe connection system (see Figs. 1-8B), 
having a pipe clamp (see annotated Figs. 7A-B below) to be placed on the outside of a conduit (considered as 46 in Figs. 1-8B),
having a pipe connection adapter (see annotated Figs. 3A-B below) 

which penetrates a bore (see annotated Fig. 7B) in the wall of the conduit [[(10)]], and 
which has a flange collar (see annotated Figs. 3A-B and 7A-B; considered as “feet”) with a greater diameter than the bore, and 
characterized in that the flange collar has, on its side facing the inside of the conduit, the shape of an intersection curve of the bore in the conduit (see paragraph 0039, lines 3-5 where the “feet” are profiled to fit with the inside surface of the pipe) in the circumferential direction of the flange collar, and 
in that the pipe connection adapter has an anti-rotation device (see annotated Fig. 3B) with respect to the pipe clamp (see Fig. 7A where element 43 interacts with the anti-rotation device of the pipe connection adapter), 
but does not disclose said conduit comprises a liner and does not explicitly show having a seal in the embodiment relied upon between the inner wall of the conduit and the pipe connection adapter.
However, Hawle discloses a similar device (see Fig. 2) comprising a pipe connecting adapter (considered as 2 in Fig. 2), 
wherein the pipe connecting adapter comprises a flange collar (considered as 4 in Fig. 2), wherein the flange collar is in contact with an inner liner of a conduit (see Fig. 2) and 
a known disadvantage of known tapping fittings is that the material of the plastic tube begins to flow in the region of the tapping under the sealing sleeve inserted into the 
It would have been obvious to one of ordinary skill in the art before the effective filling date to use the pipe connecting systems of Shannon with a conduit comprising an inner liner because Hawle discloses that tapping devices comprising a flange collar with a seal in contact with the inner surface of a lined pipe are used to fix the problem of flow occurring in the lining (see paragraph 0003, line 30 for the known problem and paragraphs 0004-0005 for the invention that fixes the known problem).
In regards to the seal, Shannon discloses another embodiment (see Figs. 1-2) where the flange collar (considered as 6 in Fig. 1) comprises a seal (the seal can be seen between the inner surface of the pipe and the flange collar) in a channel (considered as the portion that accepts the seal) of the flange collar. 
It would have been obvious to one of ordinary skill in the art before the effective filling date to provide a seal such as an O-ring to further enhance the sealing effect between the flange collar and inner pipe because Hawle discloses that its known to place a seal in between the inner surface of the pipe and the flange collar (see Fig. 1) and seals on the device are used to maintain a fluid tight seal between the device and pipe (see paragraph 0030), thus producing no new results.


    PNG
    media_image1.png
    720
    1183
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    859
    1476
    media_image2.png
    Greyscale


	In regards to claim 3, Shannon in view of Hawle further discloses:

via which a tensioning nut (see annotated Fig. 3B of Shannon) supported on the pipe clamp (see Fig. 3B of Shannon where both pipe clamp and tensioning nut support each other) 
presses the pipe connection adapter (see paragraph 0046 of Shannon where the tensioning nut 35 is used to tighten down the components to provide a fluid tight seal; it is inherent that a fluid tight seal is made when the flange collar is pressed firmly against the inner liner) 
with its flange collar against the liner (see Fig. 2 of Hawle which shows the flange collar against the liner) via the seal.
 
In regards to claim 4, Shannon discloses:
The pipe connection system according to claim 1, characterized in that the anti-rotation device preferably comprises a flattening (considered as a “flat section” in Fig. 3B) on the pipe connection adapter which cooperate with a corresponding surface on the pipe clamp, but does not disclose the anti-rotation device comprising flattening’s.
However, Shannon discloses that the flat section is used to provide the benefit of locking the nut against rotation relative to the pipe connection adapter (see paragraph 0038).
It would have been obvious to one of ordinary skill in the art before the effective filling date to modify the flat section of Shannon to include more than one flat section to In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960) in MPEP 2144.04 (IV)(B)).

	In regards to claim 5, Shannon further discloses:
The pipe connection system according to claim 1, characterized in that the pipe connection adapter and optionally further parts of the pipe connection system are made of plastic injection molding (see paragraph 0028 where the barrel can be made of high strength plastics provided sufficient grip exists between the base and the pipe; the “barrel” is considered the pipe connection adapter in Fig. 1).
In regards to plastic injection molding, Shannon discloses a high-strength plastic, HDPE, can be used (see paragraph 0034) and HDPE plastic injection molding is known to have many positive attributes because it’s a strong low-density plastic that can withstand high temperature (see https://texasinjectionmolding.com/284-2/).

	In regards to claim 6, as best understood, Shannon further discloses:
The pipe connection system according to claim 1, but does not disclose an attached seal. 
However, Hawle discloses that the pipe connection adapter is designed with an attached seal (considered as 8 in Figs. 1-2) for insertion into the bore from the inside of the on the end region to provide a reliable seal (see paragraph 0010). 


	In regards to claim 7, Shannon further discloses:
The connection system according to claim 1, characterized in that the diameter of the pipe connection adapter is flexibly variable in the end region facing the pipe interior (see paragraph 0040).

	In regards to claim 8, Shannon further discloses:
The pipe connection system according to claim 7, characterized in that the pipe connection adapter is provided with slots (see Fig. 3B) on the end region with the flange collar, to form flexible webs (see paragraph 0040 where the “feet” are flexible and adapted to be inserted into the bore).

	In regards to claim 9, Shannon discloses:
The pipe connection system according to claim 7, characterized in that the pipe connection adapter has glide surfaces (see annotated Figs. 7A-B of Shannon above hereinafter), which are designed to compress the flange collar, in contact with the bore wall, to the bore diameter upon insertion into the bore but does not explicitly disclose lead-in bevels on its end region.

It would have been obvious to one of ordinary skill in the art before the effective filling date to modify the shape of the end region of the flange collar of Shannon to be beveled because Hawle discloses that a beveled end allows easier insertion of the outer sleeve into the bore (see paragraph 0007, lines 9-10). 
In addition, it appears the mere difference between the flange collar of the instant application and the flange collar of Shannon is that the edge is inclined as opposed to flat and it has been held that a change of shape is a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant.

	In regards to claim 10, Shannon discloses:
The pipe connection system according to claim 7, but does not disclose a flexible elastic sheathing provided with the pipe connection adapter. 
However, Hawle discloses that the pipe connection adapter is provided with a flexible elastic sheathing (considered as 8 in Figs. 1-2) on the end region to provide a reliable seal (see paragraph 0010). 
It would have been obvious to one of ordinary skill in the art before the effective filling date to provide flexible elastic sheathing to the pipe connection adapter of Shannon because Hawle discloses that providing sheathing would also provide the 

	In regards to claim 11, Hawle further discloses:
The pipe connection system according to claim 10, characterized in that the sheathing has at least one of the following features: 
a. it surrounds the flange collar on the seal-forming side, and forms the seal (see Fig. 2 of Hawle),
b) it fills in at least the slots,
c) it is permanently connected with a material bond to the pipe connection adapter, 
d) it is produced in a 2-component injection molding process.

	In regards to claim 12, Shannon further discloses:
The pipe connection system according to claim 7, characterized in that the end region of the pipe connection adapter, which is flexible in diameter, tapers inward in the ready-to-install state in such a manner that the flange collar has an outer diameter corresponding to the bore diameter (see paragraph 0040 where the “feet” are flexible and adapted to be inserted into the bore).

	In regards to claim 13, as best understood, Shannon further discloses:
can be inserted into the pipe connection socket (it appears that an inner sleeve is capable is being inserted into the pipe connection socket) and 
can optionally comprise its end region, 
wherein the outer diameter of the inner sleeve rests on the inner diameter of the pipe connection adapter, and fixes it in a form-fitting position in which the flange collar has a greater outer diameter than the bore (see Fig. 7B that when the connector is inserted into the pipe connection adapter, it fixes the flange collar to have a greater diameter than the bore).

	In regards to claim 15, Shannon discloses:
The method for producing a pipe connection according to claim 7, characterized in that the flange collar of the pipe connection adapter is compressed (see paragraph 0040 where the “feet” are flexible and adapted to be inserted into the bore), in contact with the bore wall, to the bore diameter via a glide surface (see annotated Fig. 3B) Page 5 of 7ETL11238P0001OUSwhen it is inserted into the bore (see paragraph 0040 where the “feet” are flexible and adapted to be inserted into the bore) but does not disclose bevels. 
However, Hawle discloses that lead-in bevels are used to facilitate easier insertion of the outer sleeve into the wellbore by the use of lead-in bevels (see paragraph 0007, lines 9-10).
It would have been obvious to one of ordinary skill in the art before the effective filling date to modify the shape of the end region of the flange collar of Shannon to be 
In addition, it appears the mere difference between the flange collar of the instant application and the flange collar of Shannon is that the edge is inclined as opposed to flat and it has been held that a change of shape is a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant.

	In regards to claim 16, as best understood, Shannon in view of Hawle further discloses:
The method for producing a pipe connection according to claim 10, characterized in that the pipe connection adapter is inserted into the bore in the tapered state on its end region by 
inserting the inner sleeve (considered as the “connector” in annotated Fig. 7B of Shannon) from the outside into the form-fitting position while the sheathing expands (considered as 8 in Fig. 1 of Hawle), and 
then is brought under axial tension towards the outside into a sealing position which presses the flange collar via the sheathing, acting as the seal, against the liner.

 Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Shannon in view of Hawle and in further view of Kelk (U.S. Patent No. 10,094,503).
In regards to claim 2, Shannon in view of Hawle discloses:
The pipe connection system according to claim 1, characterized in that the flange collar, on its side facing the liner, is a channel (see Fig. 7B where it appears a channel is 
which is designed in the manner of an O-ring (it appears it is designed in the manner of an O-ring in Fig. 1), but does not disclose an outer leg. 
However, Kelk discloses flange collar comprising an outer leg (considered as a “flange” and is shown as 61’ in Fig. 4) of a channel (see Fig. 4 where a channel accepts the seal) of the flange collar substantially covers a seal (considered as 20 in Fig. 4) in the sealing state wherein the outer leg prevents the flow of the fluid through the area where the seal contacts the inner surface of the pipe (see Col. 4, Lines 23-31). 
It would have been obvious to one of ordinary skill in the art before the effective filling date to modify the flange collar of Shannon with the provision of an outer leg because Kelk discloses that the outer leg prevents the flow of the fluid through the area where the seal contacts the inner surface of the pipe (see Col. 4, Lines 23-31). 

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Shannon in view of Hawle and in further view of Grace (WO-9945307).
In regards to claim 14, Shannon in view of Hawle discloses:
A method for producing a pipe connection according to claim 1, but does not explicitly disclose how the pipe connection adapter is brought. 
However, Grace discloses a similar device wherein a pipe connection adapter (considered as a “ferrule” and shown as 23 in Fig. 4) is brought, via an end or an opening of the conduit, by means of a duct rodder (considered as 20 in Fig. 2) with a pulling head, 
It would have been obvious to one of ordinary skill in the art before the effective filling date to use a duct rodder with either a pulling head, a pull-in spiral, a pipe robot, or a cable, into a position which can be inserted into the bore because Grace discloses that it is known in the art to use a duct rodder to insert a pipe connection adapter into an opening formed in a wall of a lined pipe such that a tubular body of the ferrule extends through the opening and the liner is trapped between the pipe and a flange which is supported adjacent one end of the body (see abstract). 
It appears that one of ordinary skill in the art would be required to execute these steps especially since applicant has expressly stated a duct rodder is known in the art (see page 10, 3rd paragraph, lines 2-5 of specification of the instant application).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Fond (U.S. Patent No. 5,096,232) discloses a similar inventor to the present application. 
Bontus et al. (U.S. Patent No. 11,079,055) discloses an anti-rotation mechanism via the use of flat sections. 
Rush et al. (U.S. Patent No. 4,637,638) discloses a flange collar with protrusions. 
Upo (GB-1313069) discloses a flange collar with beveled ends. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on (571) 270-3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.T.R./Examiner, Art Unit 3679                                                                                                                                                                                                        
/ZACHARY T DRAGICEVICH/Primary Examiner, Art Unit 3679